Title: From Alexander Hamilton to the President and Directors of the Bank of Maryland, 29 March 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of Maryland


Treasury Department, March 29, 1792.
Gentlemen:
It has been intimated to me that considerable sums of duties have become due, or are to fall due, in Baltimore, in the course of the present month. It is, at all times, my wish to give to the merchants as much facility as the public business will admit of. I have therefore determined to inform you that, if you should incline to make discounts for the importers, to enable them to pay the duties which have become due or which shall fall due on or before the 15th of April, I will leave a sum of money equal thereto in your hands, for sixty days after the dates of the notes.
If you should intend to give the trade this accomodation, the collector of Baltimore, on application to him, will furnish you with names of the obligors and the sums they are, respectively, to pay on or before the said 15th April.
I am, gentlemen, &c.
A. H., Secretary
The President and Directors of the Bank of Maryland.
